DETAILED ACTION
The response filed 4/12/22 is entered. Claim 6 is amended. Claims 13-18 are new. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to claim 1, Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.
The Applicant argues “It is clear that in Izumiya, the adhesive substance layer having adhesive properties is formed on the surface of the resin interlayer film by changing the surface of the resin interlayer film with the solvent, and this adhesive substance layer bonds the resin interlayer film and the resin film. In other words, in Izumiya, the solvent acts only on the resin interlayer film and does not act on the resin film. Thus, the adhesive substance layer of Izumiya is not a mixture of a component of the resin film and a component of the resin interlayer film, but it is obtained through the change of the surface of the resin interlayer film caused by the solvent.”
The Examiner respectfully disagrees.  The resin interlayer film is a component of the resin film and thus the mixture includes the resin film component of the resin film.  Therefore, it is believe the combination of Ichihashi and Izumiya, as rejected below, teaches the claim language “a mixed layer in which a component of the transparent support and a component of the heat seal layer are mixed is formed between the transparent support and the heat seal layer”.
In regards to claim 6, Applicant’s arguments filed on 4/12/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, US-20170192231, in view of Izumiya, JP-2017019669.
In regards to claim 1, Ichihashi discloses a half-mirror film for displaying a projection image (Par. 0008 projecting an image that is reflected and transmitted, i.e. half mirror) comprising: a transparent support (Fig. 1; Par. 0144-0146 support; Par. 0185-0189 intermediate film sheet, i.e. support); and a selective reflection layer reflecting light in a wavelength selective manner (Fig. 1; Par. 0058 selective reflection layer), wherein the transparent support has an absolute value of 10 nm or less of an in-plane phase difference at a wavelength of 550 nm (Par. 0142 in-plane phase difference less than 10nm) and a heat seal layer disposed on an opposite surface of a surface having the selective reflection layer, the heat seal layer contains a thermoplastic resin (Par. 0191-0200 laminated intermediate film for laminated glass including a reflective layer phase difference layer can be formed by bonding the reflective film to the surface of the intermediate film using heat. Alternatively, the reflective film can also be formed by sandwiching two sheets of the intermediate film using heat, i.e., a support having a heat seal layer containing a thermoplastic resin on the side opposite to the side having the selective reflective layer). 
Ichihashi does not disclose expressly a mixed layer in which a component of the transparent support and a component of the heat seal layer are mixed is formed between the transparent support and the heat seal layer. 
 Izumiya discloses a laminated glass (Par. 21) is produced by sandwiching a resin film 3 between two glass plates 1 with a thermoplastic resin intermediate film 2 interposed therebetween and applying a solvent to one opposite surface of the resin film and the resin intermediate film (Fig. 1), wherein the adhesive layer 4 is a mixed layer formed by mixing the components of the intermediate film 2 and the components of the resin film 3, and has a function of improving the adherence of the intermediate film 2 to the resin film 3 (Par. 0026 blending of the intermediate film 2 with an adhesion regulator and heat stabilizer; Par. 0038 using a solvent to mix the resin intermediate film).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a solvent at the interface of the support and the intermediate film sheet of Ichihashi as Izumiya discloses. The motivation for doing so would have been to provide bonding without undergoing heating (Par. 0011).
Therefore, it would have been obvious to combine Izumiya with Ichihashi to obtain the invention of claim 1. 
In regards to claim 2, Ichihashi and Izumiya, as combined above, disclose a phase difference layer between the transparent support and the selective reflection layer, wherein an in-plane phase difference of the phase difference layer at a wavelength of 550 nm is 250 to 450 nm or 50 to 180 nm (Ichihashi Par. 0191 phase difference layer; Ichihashi Par. 0130, 0139 a phase difference in a range of 160 nm to 400 nm or 200 to 400 at a wavelength of 550 nm).  
In regards to claim 3, Ichihashi and Izumiya, as combined above, disclose a surface of the heat seal layer is roughened (Ichihashi Par. 0191-0200 process for heat sealing which would include a rough surface before pressurized).  
In regards to claim 4, Ichihashi and Izumiya, as combined above, disclose at least one of the transparent support or the heat seal layer contains a component derived from a compound having a plurality of groups selected from the group consisting of a polymerizable group and a group capable of forming a bond with a resin contained in the transparent support (Ichihashi Par. 0191-0200 laminated intermediate film for laminated glass including a reflective layer phase difference layer can be formed by bonding the reflective film to the surface of the intermediate film using heat. Alternatively, the reflective film can also be formed by sandwiching two sheets of the intermediate film using heat, i.e., a support having a heat seal layer containing a thermoplastic resin on the side opposite to the side having the selective reflective layer).  
In regards to claim 5, Ichihashi and Izumiya, as combined above, disclose an intermediate film (Ichihashi Fig. 1; Ichihashi Par. 0144-0146 support; Ichihashi Par. 0185-0189 intermediate film sheet, i.e. support) adjacent to the selective reflection layer of the half-mirror film (Ichihashi Fig. 1; Ichihashi Par. 0058 selective reflection layer) for displaying a projection image (Ichihashi Par. 0017 displaying a projected image), wherein the half-mirror film for displaying a projection image and the intermediate film are sandwiched by two glass plates (Ichihashi Par. 0017 two glass plates).
In regards to claim 11, Ichihashi and Izumiya, as combined above, disclose an image is projected from a p linearly polarized light source to the laminated glass for displaying a projection image (Ichihashi Par. 0029 using p-polarized light for displaying a projected image).
Claims 6-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, US-20120327318, in view of Ichihashi, US-20170192231, in further view of Isaka, US-4230767.
In regards to claim 6, Tamura discloses a laminated glass (Fig. 5; Par. 0214-0216) a half-mirror film (Fig. 5, 31 a first controlled cholesteric resin layer, 51 a nematic resin layer, 41 a colored binder layer, 32 a second controlled cholesteric resin layer; Par. 0214-0216 reflecting a portion of light, i.e. half mirror); an intermediate film (Fig. 5, 42 binder layer); and a heat seal layer (Fig. 5, 22 fine particle-containing resin layer); and a transparent support adjacent to the half-mirror (Fig. 5, 21 resin layer); wherein the half-mirror film (Fig. 5, 31 a first controlled cholesteric resin layer, 51 a nematic resin  layer, 41 a colored binder layer, 32 a second controlled cholesteric resin layer; Par. 0214-0216 reflecting a portion of light, i.e. half mirror) and the intermediate film (Fig. 5, 42 binder layer) are sandwiched by a glass plate  on the half-mirror film side (Fig. 5, 12 glass plate) and a glass plate on the intermediate film side (Fig. 5, 12 glass plate), and the heat seal layer has a thermoplastic resin (Par. 0164 describes thermoplastic resins) is formed between the half-mirror film and the glass plate of the half-mirror side (Fig. 5), and has a thickness of 0.1 to 50 microns (Par. 0172).
Tamura does not disclose expressly displaying a projection image; and the heat seal layer contains a component derived from a compound having a plurality of groups selected from the group consisting of a polymerizable group and a group capable of forming a bond with a resin contained in the transparent support.
Ichihashi discloses laminated glass for displaying an image (Par. 0017) using p-polarized light (Par. 0029 using p-polarized light for displaying a projected image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the laminated glass of Tamura can be utilized to display a projected image as Ichihashi discloses. The motivation for doing so would have been to provide a HUD (Ichihashi Par. 0003).
Tamura and Ichihashi do not disclose expressly the heat seal layer contains a component derived from a compound having a plurality of groups selected from the group consisting of a polymerizable group and a group capable of forming a bond with a resin contained in the transparent support.
Isaka discloses a heat seal comprising polymerizable compounds (Col. 2, 36 – Col. 3, 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the heat seal of Tamura can be a polymerizable heat seal such as Isaka discloses. The motivation for doing so would have been providing excellent heat seal properties (Isaka Col. 2, 36–38).
Therefore, it would have been obvious to combine Ichihashi and Isaka with Tamura to disclose the invention of claim 6.
In regards to claim 7, Tamura, Ichihashi, and Isaka, as combined above, disclose the half-mirror film has a selective reflection layer that reflects light in a wavelength selective manner and a phase difference layer (Tamura Fig. 5, 32 second controlled cholesteric resin layer; Tamura Par. 0066 cholesteric resin layer with phase layer), and the heat seal layer is adjacent to the selective reflection layer or the phase difference layer (Tamura Fig. 5, 22 fine particle-containing resin layer adjacent 32 second controlled cholesteric resin layer).  
In regards to claim 8, Tamura, Ichihashi, and Isaka, as combined above, disclose the heat seal layer is adjacent to the selective reflection layer (Tamura Fig. 5, 22 fine particle-containing resin layer adjacent 32 second controlled cholesteric resin layer).  
In regards to claim 9, Tamura, Ichihashi, and Isaka, as combined above, disclose the heat seal layer contains an inorganic fine particle which forms a secondary particle formed by aggregation of primary particles in which an average primary particle diameter is 5 to 50 nm (Tamura Par. 0168-0169 inorganic fine particles of 22 fine particle-containing resin layer).  
In regards to claim 10, Tamura, Ichihashi, and Isaka, as combined above, do not disclose expressly an end portion of the half-mirror film is located at least 5 mm inside an end portion of the intermediate film. 
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the end portion of the half-mirror film is located at least 5 mm inside an end portion of the intermediate film. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Therefore, Tamura, Ichihashi, and Isaka, as combined above, disclose the invention of claim 10.
In regards to claim 12, Tamura, Ichihashi, and Isaka, as combined above, disclose wherein an image is projected from a p linearly polarized light source to the laminated glass for displaying a projection image (Ichihashi Par. 0029 using p-polarized light for displaying a projected image).  
In regards to claim 13, Tamura, Ichihashi, and Isaka, as combined above, disclose the heat seal layer contains an inorganic fine particle which forms a secondary particle in which an average secondary particle diameter is 100 to 500 nm formed by aggregation of primary particles in which an average primary particle diameter is 5 to 50 nm (Tamura Par. 0168-0169 inorganic fine particles of 22 fine particle-containing resin layer), and the heat seal layer contains the inorganic fine particle of 1% to 40% by mass with respect to the total solid content of the heat seal layer (Par. 0170 mass by weight of the fine particles).  
In regards to claim 14, Tamura, Ichihashi, and Isaka, as combined above, disclose the thickness of the heat seal layer is 0.1 to 10                         
                            μ
                        
                    m (Par. 0172 “The thickness of the fine particle-containing resin layer is generally 0.01 mm or larger, preferably 0.1 mm or larger, and more preferably 0.2 mm or larger and is generally 10 mm or smaller and preferably 5 mm or smaller.”).  
In regards to claim 15, Tamura, Ichihashi, and Isaka, as combined above, disclose the thickness of the heat seal layer is 0.1 to 5                         
                            μ
                        
                    m (Par. 0172 “The thickness of the fine particle-containing resin layer is generally 0.01 mm or larger, preferably 0.1 mm or larger, and more preferably 0.2 mm or larger and is generally 10 mm or smaller and preferably 5 mm or smaller.”).  
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, US-20120327318, in view of Ichihashi, US-20170192231.
In regards to claim 16, Tamura discloses a laminated glass (Fig. 5; Par. 0214-0216) comprising: a half-mirror film (Fig. 5, 31 a first controlled cholesteric resin layer, 51 a nematic resin layer, 41 a colored binder layer, 32 a second controlled cholesteric resin layer; Par. 0214-0216 reflecting a portion of light, i.e. half mirror); an intermediate film (Fig. 5, 42 binder layer); and a heat seal layer (Fig. 5, 22 fine particle-containing resin layer); and a transparent support adjacent to the half-mirror (Fig. 5, 21 resin layer); wherein the half-mirror film (Fig. 5, 31 a first controlled cholesteric resin layer, 51 a nematic resin  layer, 41 a colored binder layer, 32 a second controlled cholesteric resin layer; Par. 0214-0216 reflecting a portion of light, i.e. half mirror) and the intermediate film (Fig. 5, 42 binder layer) are sandwiched by a glass plate on the half-mirror film side (Fig. 5, 12 glass plate) and a glass plate on the intermediate film side (Fig. 5, 12 glass plate), and the heat seal layer has a thermoplastic resin (Par. 0164 describes thermoplastic resins) is formed between the half-mirror film and the glass plate of the half-mirror side (Fig. 5), and has a thickness of 0.1 to 50 microns (Par. 0172); a phase difference layer (Fig. 5, 32 second controlled cholesteric resin layer; Par. 0066 cholesteric resin layer with phase layer).
Tamura does not disclose expressly displaying a projection image; the half-mirror film has a selective reflection layer that reflects light in a wavelength selective manner and a phase difference layer, and an in-plane phase difference of the phase difference layer at a wavelength of 550 nm is 50 to 180 nm.
Ichihashi discloses laminated glass for displaying an image (Par. 0017) using p-polarized light (Par. 0029 using p-polarized light for displaying a projected image); a selective reflection layer reflecting light in a wavelength selective manner (Fig. 1; Par. 0058 selective reflection layer), and an in-plane phase difference of the phase difference layer at a wavelength of 550 nm is 50 to 180 nm (Ichihashi Par. 0191 phase difference layer; Ichihashi Par. 0130, 0139 a phase difference in a range of 160 nm to 400 nm or 200 to 400 at a wavelength of 550 nm).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the laminated glass of Tamura can be utilized to display a projected image as Ichihashi discloses. The motivation for doing so would have been to provide a HUD (Ichihashi Par. 0003).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the heat seal of Tamura can be a polymerizable heat seal such as Isaka discloses. The motivation for doing so would have been providing excellent heat seal properties (Isaka Col. 2, 36–38).
Therefore, it would have been obvious to combine Ichihashi with Tamura to disclose the invention of claim 16.
In regards to claim 17, Tamura and Ichihashi, as combined above, disclose the thickness of the heat seal layer is 0.1 to 10                         
                            μ
                        
                    m (Tamura Par. 0172 “The thickness of the fine particle-containing resin layer is generally 0.01 mm or larger, preferably 0.1 mm or larger, and more preferably 0.2 mm or larger and is generally 10 mm or smaller and preferably 5 mm or smaller.”). 
In regards to claim 18, Tamura and Ichihashi, as combined above, disclose the thickness of the heat seal layer is 0.1 to 5                         
                            μ
                        
                    m (Tamura Par. 0172 “The thickness of the fine particle-containing resin layer is generally 0.01 mm or larger, preferably 0.1 mm or larger, and more preferably 0.2 mm or larger and is generally 10 mm or smaller and preferably 5 mm or smaller.”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	4/27/22
/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622